                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



TAYSHEEDRA D. ALLEN-NOLL,
                                                                OPINION AND ORDER
                       Plaintiff,
       v.
                                                                      18-cv-216-slc
MADISON AREA TECHNICAL COLLEGE,
et al.,
               Defendants.




       In this civil action brought under federal and state law, plaintiff Taysheedra Allen-Noll

alleges that she was harassed, subject to different terms and conditions of employment, and fired

from her position as a nursing instructor with defendant Madison Area Technical College

because of her race and because she complained about racial discrimination and harassment, in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the due process and

equal protection clauses of the Fifth and Fourteenth Amendments (as enforced through 42

U.S.C. § 1983), and Wisconsin state defamation, breach of contract, and wrongful discharge

law. Before the court is defendants’ motion to dismiss Allen-Noll’s amended complaint on

several grounds, including statute of limitations, insufficient allegations of discriminatory intent,

individual liability, failure to state a constitutional claim, and preemption of the state law tort

claims. Dkt. 16.

       For the reasons stated below, I am granting the motion in part and denying it in part.

I am dismissing Allen-Noll’s Title VII claim against the individual defendants; her § 1981 claim

against defendants Webb, Daniels, and Stoner; her equal protection and due process claims

against defendants MATC, the board, Webb, and Daniels; her equal protection claim against

Stoner; and all of her state law tort claims. I am denying the motion with respect to the Title
VII claim against MATC and the board; the § 1981 claim against MATC, the board, and Lausch;

the equal protection claim against Lausch; and the due process claim against Lausch and Stoner.

       Although the parties’ briefs contain arguments about the facts and how they should be

construed or characterized, at the dismissal stage, the court must accept as true all well-pled

facts in the complaint and must draw all reasonable inferences in favor of the non-moving

party. Reger Development, LLC v. National City Bank, 592 F.3d 759, 763 (7th Cir. 2010).

Allen-Noll alleges the following facts in her amended complaint:




                                     FACTS ALLEGED

I. Background and the Parties

       Plaintiff Taysheedra Allen-Noll is an African American woman who resides in Deforest,

Wisconsin. She was first employed by defendant Madison Area Technical College (MATC) as

a part-time nursing instructor in the Certified Nursing Assistant Program in January 2009. In

December 2009, MATC hired her as an “emergency hire” and then promoted her to a full-time

instructor position in the Practical Nursing program in 2010. She was the only African

American instructor out of 64 instructors in the program. Allen-Noll remained in that position

until May 14, 2014, when MATC allegedly refused to renew her contract because of her race

and in retaliation for complaining about race discrimination and harassment.

       Defendant MATC is a state employer and member of the Wisconsin Technical College

System. Wis. Stats. Ch. 38. It is governed by defendant Board of Madison Area Technical

College. At all times relevant to this lawsuit, defendant Mark Lausch was Dean of the Center

for Health and Safety Education and Allen-Noll’s immediate supervisor, defendant Jack Daniels


                                              2
was the president of MATC, defendant Terrance Webb was the provost, and defendant Carolyn

Stoner was chair of the board.




II. 2010-2011 School Year

       A. Lausch and Co-workers Criticize Allen-Noll’s Teaching

       Beginning in July 2010, Allen-Noll’s Caucasian colleagues began using student class time

to spread “hostile rumors” about her and make “slanderous” statements that she did not

adequately prepare her students to pass their licensing exams. Allen-Noll believes that her

colleagues acted this way because she is black. Dean Lausch knew about and participated in the

harassment.

       On February 17, 2011, Lausch and fellow instructor Di Polly met with students in Allen-

Noll’s class to solicit and encourage complaints about Allen-Noll. After an African American

student disagreed with the Caucasian students in the class and convinced some of them to admit

that Allen-Noll had been a good instructor, some of the Caucasian students called the African-

American student a “crazy bitch and psychotic tramp.” When Tracy Ahern, another instructor,

learned about the African American student’s support of Allen-Noll, she had campus security

seize the student in Allen-Noll’s classroom the next day and remove her from the campus.

Lausch asked Allen-Noll why campus security was in her classroom but did not ask Ahern about

the incident or discipline Ahern in any way.




                                               3
       B. Removal from Clinical Teaching Site

       On May 10, 2011, Allen-Noll was removed from the St. Mary’s clinical teaching site

following a complaint from the director there, Barbara Hauge. Allen-Noll considered the

complaint suspicious because Hauge is a friend of one of the MATC instructors (Ms. Gorder)

who had been harassing her and because Hauge made the complaint three months after Allen-

Noll finished at St. Mary’s. Allen-Noll later learned that Gorder had sent Lausch an email in

April 2011, making disparaging comments about Allen-Noll’s performance and stating that she

had urged Hauge to file a complaint with Lausch.




       C. Allen-Noll’s First Internal Complaint

       On May 11, 2011, Allen-Noll filed an internal complaint with MATC’s human resources

department, alleging racial harassment and discrimination. On May 12, 2011, Lausch responded

to the complaint in an email to Dave Miller in human resources, stating that he found it hard

to believe that Allen-Noll’s colleagues would be making things up and that they believed that

Allen-Noll was doctoring student grades.

       In a memorandum dated June 1, 2011, Dave Miller told Allen-Noll that Lausch did not

consider her removal from St. Mary’s “to be a disciplinary step in any way.” He also assured

Allen-Noll that Lausch knew that Ahern inappropriately discussed her opinion of Allen-Noll with

students and would put a stop to it. However, Lausch did not honor his promise and stop the

harassment. As far as Allen-Noll knew, no one disciplined or talked to either Gorder or Ahern.




                                              4
       D. Continued Complaints Against Allen-Noll

       Meanwhile, MATC staff made unfounded complaints to Lausch about Allen-Noll’s

performance. In a May 24, 2011 email to Lausch, Gorder stated that Allen-Noll, had not

demonstrated the open communication and coordination necessary to teach a particular

refresher course. On May 18, 2011, a Caucasian tutor filed a complaint on behalf of several

students after the semester exams, criticizing Allen-Noll’s teaching abilities. However, Lausch

told Allen-Noll that “all is well” and the tutor “was just happy that [he] heard her out.”

       Allen-Noll was not disciplined for her behavior, performance, or any other employment

matters. In fact, in an email dated August 9, 2011, Lausch acknowledged to Allen-Noll’s new

mentor that she was doing a great job in class. Lausch also wrote in the email that “[h]er issue

is that the P.N. faculty simply do not like her. I cannot tell if it is race-related or simply

personality conflicts. I think it is a combination of Tay being young, energetic, and her race that

have alienated her from the faculty.” On December 20, 2011, Lausch again praised Allen-Noll’s

performance, writing that: “Attached is my ‘Faculty Professional Growth Review Administrative

Assessment’ form from my observation of your class last month. I thought you did an

outstanding job. . . . I am honored to be surrounded by such professional faculty members as

yourself.”




II. 2011-2012 School Year

       A. Lausch Seeks to Avoid Renewing Allen-Noll’s Contract

       Despite the his praise for Allen-Noll, Lausch was looking for a way to avoid renewing

Allen-Noll’s contract. On February 23, 2012, Miller in human resources sent an email to Lausch



                                                5
stating that “if we want to look at possible non-renewal, I need a listing of issues that have come

up with her, when, what we did about them, etc. Most important would be issues that you have

addressed with her prior to her bringing the harassment complaints to our attention.” Miller

emailed Lausch again five days later, stating that “we really need to focus on this part of it and

start building our case. . . My quick gut reaction says that those things would not be enough for

us to consider non-renewal AT THIS TIME (sic), but as part of building on, would be something

to work with.”




       B. Performance Improvement Plan

       On May 17, 2012, Lausch put Allen-Noll on a performance improvement plan (PIP),

which Allen-Noll characterizes in her amended complaint as unwarranted, “null and void,”

“bogus,” “defamatory,” and a breach of contract. (Dkt. 14 at 17-18). Although it is not entirely

clear from the allegations in the complaint, it appears that Lausch noted in the PIP that Allen-

Noll was a poor teacher, had violated “FERPA” (student privacy), failed to follow school

procedures, and would not complete work as assigned.




III. 2012-2013 School Year: Continued Harassment and PIP Renewal

       On October 5, 2012, Lausch observed Allen-Noll’s performance and told her that she was

doing a “good job” in class. However, around November 3, 2012, Lausch sought input from a

counseling faculty member, Delisa Scott, about Allen-Noll’s pharmacology class and allegedly

learned from Scott that the class was “the most difficult theory class in nursing” and that Allen-

Noll “had no control over most of [her students’] concerns.” Although Lausch pondered in his



                                                6
response email to Scott that “I wonder if these are real issues for the students or if they were

indirectly complaining about Taysheedra,” Scott assured him in an email that “most of the

comments I heard were nothing new, and were heard long before Taysheedra was on board.”

       Around November 29, 2012, fellow instructor Dennis Farber (who is Caucasian) began

spreading rumors that Allen-Noll was an incompetent instructor and horrible teacher and alluded

to her “pulling the race card” to save her job, presumably referring to Allen-Noll’s May 2011

complaint. Farber is a part-time instructor who never observed Allen-Noll in the classroom.

Also around this time, the MATC teachers’ union informed Lausch that a student had written

them about Farber’s statements, but Lausch did not take any action against Farber. However,

on December 17, 2012, Lausch issued Allen-Noll a “recap” PIP, which she alleges was baseless.

       In an email to Lausch dated January 11, 2013, Farber explained his comments, stating

that students “consistently complain about their pharmacology course,” admitting that things

he hears would be considered rumors, and apologizing for discussions that students may have

construed “in a negative or attacking manner.” On March 19, 2013, Lausch noted in a written

observation that Allen-Noll’s teaching of pharmacology students was “well done!” Yet four days

earlier, Lausch learned via email that because Allen-Noll was not a probationary employee, she

could be terminated only if she was on a PIP and showing no improvement.




IV. 2013-2014 School Year

       A. Allen-Noll Complains of Race Discrimination

       On October 23, 2013, Lausch sent an email to Ahern asking her help in organizing a

meeting to “meet students to discuss and gather issues/concerns they were having with Ms.



                                               7
Allen.” On November 20, 2013, Allen-Noll filed her second internal complaint of racial

harassment and discrimination and pointed out that MATC had not yet addressed her May 11,

2011 complaint.

       On December 16, 2013, Lausch informed Allen-Noll that she would remain on the recap

PIP, which repeated the same “stale” claims that he raised in the original PIP. Ten days later,

on December 26, 2013, Allen-Noll filed an administrative complaint with the Wisconsin Equal

Rights Division (ERD) and the Equal Employment Opportunity Commission (EEOC), alleging

racial discrimination and retaliation.   She alleged that MATC had ignored her internal

complaints and that she had been discriminated and retaliated against since May 19, 2011.




       B. Allen-Noll’s Contract Not Renewed

       Around February 2014, Provost Webb accepted Lausch’s recommendation that MATC

not renew Allen-Noll’s contract.

       On March 15, 2014, Lausch demanded that Allen-Noll perform her clinical work even

though she had injured her knee and her doctor had advised her that she was unable to do

clinical work. On March 19, 2014, Lausch used the PIP as grounds to recommend that the

MATC Board not renew Allen-Noll’s contract, even though he knew that Allen-Noll had

improved and the problems identified in the PIP no longer existed.

       On May 14, 2014, Allen-Noll and Lausch appeared before the Board of MATC to

present their respective positions. Allen-Noll was not represented by counsel at the hearing.

Lausch presented his PIP complaints to the board but failed to tell them that the PIP was no

longer valid or that he and others had been harrasing Allen-Noll and trying to get rid of her



                                              8
because of her race. Allen-Noll then presented her response. Even though the Board knew that

Allen-Noll had complained about discrimination and harassment, that those complaints had not

been investigated, and that Lausch had made numerous positive comments about her

performance but still placed her on a PIP, it voted 6 to 2 to adopt Lausch’s recommendation not

to renew Allen-Noll’s contract.




       C. Allen-Noll’s Additional Complaints of Race Discrimination and Retaliation

       On July 16, 2014, Allen-Noll filed a second administrative complaint with the ERD and

EEOC, alleging MATC “terminat[ed] her contract as a result of racial harassment/discrimination

and retaliation.” On October 3, 2014, Allen-Noll amended her administrative complaint to

include an additional race and disability claim that she was terminated because she could not

do certain work due to a knee injury for which Lausch would not allow her to use sick leave. On

January 5, 2018, Allen-Noll received right to sue letters on both of her administrative

complaints.


                                          ANALYSIS

I. Legal Standard

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the complaint’s legal

sufficiency. A complaint survives a motion to dismiss if it “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

                                                9
alleged.’” Id. “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. The Court

of Appeals for the Seventh Circuit has explained that it is generally sufficient that the

“complaint contain[] factual allegations identifying (1) who discriminated against [the

plaintiff]; (2) the type of discrimination that occurred; and (3) when the discrimination took

place.” McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011). See also Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (“[P]laintiff must give enough details

about the subject-matter of the case to present a story that holds together.”)




II. Summary of Claims

        Plaintiff Taysheedra Allen-Noll generally alleges that she was subject to harassment,

discrimination, retaliation, and defamation because of her race and seeks to state claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the due process and equal

protection clauses of the Fifth and Fourteenth Amendments (as enforced through 42 U.S.C. §

1983), and Wisconsin state defamation, breach of contract, and wrongful discharge law. She

has sued MATC and its board, as well as Lausch, Webb, Daniels, and Stoner in their individual

capacities.1 It is unclear whether MATC or its board are suable entities, which Fed. R. Civ. P.

17(b) instructs is a matter to be determined under state law, but neither party has raised the

issue, so I will not address it at this time.




        1
          Although Allen-Noll’s original complaint seemed to name defendants Daniels, W ebb, and Stoner
in both their individual and official capacities, her amended complaint does not allege any official capacity
claims.

                                                     10
        Defendants have moved to dismiss Allen-Noll’s amended complaint on the following

grounds: (1) she cannot pursue a Title VII claim against the individual defendants; (2) her

allegations do not permit an inference that defendants acted with discriminatory intent as

required under Title VII or § 1981; (3) her Title VII claim is barred by the applicable statute of

limitations; (4) her general allegations of denial of due process and equal protection fail to state

a valid claim for relief; (5) she fails to allege any personal involvement on the part of the

individual defendants as required under §§ 1981 or 1983; and (6) the Wisconsin Fair

Employment Act (WFEA) and the Workers’ Compensation Act preempt her state law tort

claims.2 I will address these arguments separately below.




III. Discrimination, Harassment, and Retaliation Claims

        Allen-Noll’s allegations of racial harassment, discrimination, and retaliation arise under

Title VII and § 1981. Title VII prohibits employers from discriminating against their employees

based on race, 42 U.S.C. § 2000e–2(a)(1), and prohibits retaliation or discrimination against an

employee “because he has opposed any practice made an unlawful practice by this subchapter,”

42 U.S.C. § 2000e–3(a). Section 1981 prohibits racial discrimination and retaliation against

employees when a contractual relationship exists between the employer and employee. Thompson

v. Mem. Hosp. of Carbondale, 625 F.3d 394, 402-03 (7th Cir. 2010); Hobbs v. City of Chi., 573 F.3d

454, 460 (7th Cir. 2009). Although the statutes differ in the types of discrimination they


        2
          In their initial motion to dismiss, defendants also contended that the W FEA does not provide
a general private right of action outside the administrative process unless it is a claim for discrimination
occurring between July 1, 2009 and April 19, 2012. Sharp v. Stoughton Trailers, LLC, 2016 W L 3102241,
at *3 (W .D. W is. June 2, 2016) (explaining W FEA preemption and its very limited exception). However,
because Allen-Noll’s amended complaint does not include a W FEA claim, it is not necessary to address
this argument.

                                                    11
proscribe, “the methods of proof and elements of the case are essentially identical.” Davis v.

Time Warner Cable of Se. Wisconsin, L.P., 651 F.3d 664, 671-72 (7th Cir. 2011) (quoting

McGowan v. Deere & Co., 581 F.3d 575, 579 (7th Cir. 2009)).

       Defendants challenge Allen-Noll’s claims under these statutes on a few different grounds,

which I discuss below.




       A. Pleading Discriminatory Intent

       Defendants contend that Allen-Noll’s conclusory allegation that defendants treated her

adversely because of her race is insufficient on its own to state a claim under either Title VII or

§ 1981. They argue that Allen Noll is required to allege more with respect to defendants’ intent

in order to surpass the plausibility threshold. This argument is not persuasive at the dismissal

stage because the Court of Appeals for the Seventh Circuit repeatedly has stated that “[t]he

pleading requirement for employment-discrimination claims is minimal.” Clark v. Law Office of

Terrence Kennedy, Jr., 709 Fed. Appx. 826, 828-29 (7th Cir. 2017).

       In support of their argument, defendants rely primarily on cases decided at summary

judgment or after a jury trial, an approach that fails to acknowledge that this case is only at the

pleading stage. E.g., E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2031-32 (2015)

(summary judgment); Zayas v. Rockford Mem’l Hosp., 740 F.3d 1154, 1159 (7th Cir. 2014)

(summary judgment). Defendants cite one case considering the sufficiency of a pleading,

McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 876-84 (7th Cir. 2012), in which employees of

a brokerage house challenged an incentive-retention system as having a disparate impact on

black brokers. McReynolds is distinguishable because it involved a bona fide production-based



                                                12
compensation system under 42 U.S.C. § 2000e–2(h), for which it is necessary to plead a specific

intent to discriminate.    In contrast, Allen-Noll’s amended complaint presents “standard

employment discrimination claims that do not present analogous issues regarding the pleading

of intent.” See Gosey v. Aurora Med. Ctr., 975 F. Supp. 2d 961, 973 (E.D. Wis. 2013), aff'd in

part, vacated in part, 749 F.3d 603 (7th Cir. 2014) (drawing same distinction with McReynolds).

       The Seventh Circuit consistently has held that plaintiffs bringing standard discrimination

claims are not required to include allegations that would establish a prima facie case of

discrimination. Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014) (criticizing

district court for relying on “summary judgment decisions that addressed not the content of

complaints but the evidence needed to take a claim to a jury”). To state a claim of race

discrimination, a plaintiff need only identify the type of discrimination that she thinks occurred

(racial), by whom, and when it occurred. Clark, 709 Fed. Appx. at 828; Swanson, 614 F.3d at

405. See also Tate v. SCR Medical Transportation, 809 F.3d 343, 346 (7th Cir. 2015) (plaintiff

need only “aver that the employer instituted a (specified) adverse employment action against the

plaintiff on the basis of her sex”); EEOC v. Concentra Health Services, Inc., 496 F.3d 773, 781-82

(7th Cir. 2007) (stressing simplicity of pleading Title VII discrimination claim). As the court

of appeals has explained, “[e]mployers are familiar with discrimination claims and know how to

investigate them, so little information is required to put the employer on notice of these claims.”

Carlson, 758 F.3d at 827 (sufficient for plaintiff to identify which positions she sought and was

denied and attribute denial to sex discrimination).

       This minimal pleading standard also applies to race discrimination claims based on

harassment, a hostile work environment, or constructive discharge. As the court of appeals



                                                13
explained in Carlson, a district court should not dismiss such claims at the pleading stage if the

“[hostile] situation is identified and the unlawful motivation alleged.” Id., 758 F.3d at 830.

This is particularly true where the plaintiff “include[s] specific examples of poor treatment.” Id.

The court emphasized that, even if the conditions “described in her complaint may not

ultimately qualify as intolerable, [] we cannot say so definitively at the pleading stage, which (we

stress again) is before any evidence is required.” Id.

        Here, Allen-Noll alleges that beginning in 2011, her colleagues and supervisor criticized

her teaching style and performance, took actions to get her removed from a clinical teaching

position, and solicited negative comments from her students, all because she is African American.

Allen-Noll also alleges that when she later complained about racial harassment, no one took any

action to investigate or to stop it from occurring; instead, she was placed on a series of

performance improvement plans in 2012 and 2013 that eventually led to the non-renewal of her

contract in 2014. Under the standards applicable at the pleading stage, Allen-Noll has alleged

adequately that she was subjected to discrimination and harassment based on her race.




        B. Title VII Statute of Limitations3

        A Title VII plaintiff must first file a complaint with the Equal Employment Opportunity

Commission within 300 days of “when the defendant has taken the action that injures the



        3
          Defendants stated in an introductory section of their brief that they also were challenging Allen-
Noll’s § 1981 claim as barred by the applicable statute of limitations, which would appear to be four years
in this case. See Dandy v. United Parcel Service, Inc., 388 F.3d 263, 269 (7 th Cir. 2004) (claims “premised
on conduct which took place after the formation of [the] employment contract” subject to four-year statute
of limitations in 28 U.S.C. § 1658). However, because defendants never developed that argument, I have
not considered it. In any event, it would appear to fail for the same reasons as their Title VII statute of
limitations argument.

                                                    14
plaintiff.” Haynes v. Indiana Univ., 902 F.3d 724, 730 (7th Cir. 2018); 42 U.S.C. § 2000e-

5(e)(1). A charge filed beyond the 300-day window is time-barred and, in turn, cannot be the

subject of a civil suit. See Majors v. Gen. Elec. Co., 714 F.3d 527, 536 (7th Cir. 2013) (citing

National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002). In this case, Allen-Noll

filed her first administrative complaint with the ERD and EEOC on December 26, 2013.

Subtracting 300 days from this filing date yields March 1, 2013 as the earliest date that Allen-

Noll’s charge could reach. Therefore, Allen-Noll’s claim must be based on alleged discriminatory

conduct that occurred after March 1, 2013.

       The only alleged conduct occurring after March 1, 2013 and within the statutory period

is the October 23, 2013 meeting that Lausch and Ahern organized with Allen-Noll’s students

to discuss their concerns and MATC’s decision not to renew Allen-Noll’s contract. Defendants

argue that Allen-Noll fails to allege sufficient facts to suggest that these actions were motivated

by race, pointing out that Allen-Noll alleges only that Lausch “conspired” with Ahern and that

the Board simply reached a faulty conclusion by voting against her contract renewal. I disagree.

A full and fair reading of the complaint shows that Allen-Noll alleges that both acts were based

on her race and represented a continuing pattern of discriminatory and harassing conduct by

MATC employees toward her.

       Defendants also contend that Allen-Noll is time-barred from relying on any conduct

occurring more than 300 days prior to the date she filed her EEOC charge. However, these

earlier incidents may be actionable by virtue of the “continuing violations” doctrine, which

“allows a court to consider as timely all discriminatory conduct relevant to a claim, so long as

there is sufficient evidence of a pattern or policy of discrimination.” Haugerud v. Amery Sch. Dist.,



                                                 15
259 F.3d 678, 690 (7th Cir. 2001). Further, in the context of harassment, the Supreme Court

has held that incidents of harassment that occurred outside the limitations period can be

considered timely if they were part of a series of related incidents that continued into the

statutory time period. Morgan, 536 U.S. at 105; see also Heard v. Sheahan, 253 F.3d 316, 319

(7th Cir. 2001) (“A violation is ‘continuing,’ signifying that a plaintiff can reach back to its

beginning even if the beginning lies outside the statutory limitations period, when it would be

unreasonable to require or even permit him to sue separately over every incident of the

defendant's unlawful conduct.”). This rule is based on the view that the claim “is composed of

a series of separate acts that collectively constitute one ‘unlawful employment practice.’” Morgan,

536 U.S. at 117 (citing 42 U.S.C. § 2000e-5(e)(1)). In other words, because the “unlawful

employment practice” is not complete until the last act of harassment concludes, older incidents

may be considered timely because they are part the same “practice” as the newer incidents.

Raymond v. CoVantage Credit Union, 2017 WL 3017046, at *3 (W.D. Wis. July 14, 2017).

       Allen-Noll alleges that the defendants engaged in a pattern of discriminatory conduct and

harassment that began in 2011, caused her removal from a clinical position, formed the basis for

discriminatory and retaliatory PIPs and “recap” PIPs in 2012 and 2013, and resulted in the non-

renewal of her contract in 2014. At this early stage in the proceedings, Allen-Noll’s allegations

suffice to support an inference that her employer’s allegedly discriminatory conduct was part of

a continuing violation, so that all of this conduct can be considered timely.

       Defendants suggest that Allen-Noll should have known at a much earlier date that she

was the “victim of actionable harassment” and could have sought relief from the ERD or EEOC

long before December 2013, Hardin v. S.C. Johnson & Son, Inc., 167 F.3d 340, 344 (7th Cir.



                                                16
1999) (internal citation omitted) (“Where a pattern of harassment spreads out over years, and

it is evident long before the plaintiff sues that she was a victim of actionable harassment, she

‘cannot reach back and base her suit on conduct that occurred outside the statute of

limitations.’”). This is a reasonable observation, but it raises a question that is best decided by

summary judgment or at trial.




IV. Equal Protection and Due Process

       In her amended complaint, Allen-Noll identifies six ways that her equal protection and

due process rights were violated: (1) the removal from her classroom of a black student who was

supporting her and seeking to vindicate her reputation; (2) Lausch failed to take any official or

disciplinary action as mandated by the employee handbook to stop the harassment against her;

(3) Lausch failed to address and resolve her May 2011 complaint of harassment and

discrimination; (4) Lausch imposed spurious PIPs on her in order to discontinue her teaching

contract; (5) Lausch and Ahern arranged meetings to solicit student complaints against her; and

(6) Lausch recommended–and the MATC board voted–not to renew her contract without

providing a fair process. See Am. Cpt., dkt. 14 at ¶¶ 20, 30, 38, 50, 62-63, 75.

       As an initial matter, I note that Allen-Noll’s claims rest on the assumption that the due

process and equal protection clauses provide a general entitlement to fair treatment from all

government officials in every circumstance. While fairness is a primary goal of both clauses, see

Lassiter v. Dep’t of Soc. Servs. of Durham Cty., N. C., 452 U.S. 18, 24 (1981), claims brought under

them require proof of particular elements that Allen-Noll largely ignores.          I will address

defendants’ objections to the constitutional claims separately:



                                                17
       A. Equal Protection

       Defendants argue that to state an equal protection claim, Allen-Noll must allege that

MATC used a classification or imposed a burden or conferred a benefit on one class of persons

to the exclusion of others without a sufficient justification. In support of their argument, they

cite Monarch Beverage Co. v. Cook, 861 F.3d 678, 682 (7th Cir. 2017), in which the Seventh

Circuit explained that “[t]he equal-protection guarantee is ‘concerned with governmental

classifications that ‘affect some groups of citizens differently than others.’” However, Monarch

involved an equal protection challenge to a statute that allegedly imposed an unfair burden on

beer distributors, and the quoted language explains the standard for “class-of-one” cases, which

the court did not even apply in Monarch. Id. (distinguishing Monarch’s claim from class-of-one

case, which may include selective enforcement of criminal statute or withholding of government

benefits or services).

       Defendants are confounding two distinct equal protection doctrines: class-of-one cases

in which the plaintiff alleges that public officials treated her differently than other similarly-

situated persons for an illegitimate or irrational reason, and employment discrimination cases

in which the plaintiff alleges differential treatment based on a protected class. See McCauley v.

City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (distinguishing class-of-one equal-protection

claims from those alleging discrimination in public employment, which import prima facie case

requirements from Title VII doctrine). The Seventh Circuit has made clear that employment

discrimination cases such as this one are subject to the same analysis as Title VII claims; “the

only difference is that a Title VII claim is against an employer, while an equal protection claim

is against individual employees.” Salas v. Wisconsin Dep’t of Corr., 493 F.3d 913, 926 (7th Cir.



                                               18
2007). I already have found that Allen-Noll’s allegations that she was treated differently in the

terms and conditions of employment because of her race are sufficient to state a claim under

Title VII. Perforce, they also are sufficient to state an equal protection claim.




        B. Due Process

        Due process can involve two types of claims: substantive and procedural. “Procedural due

process rights guarantee that the state not deprive an individual of his or her property without

providing adequate procedural safeguards,” whereas the right to substantive due process is “more

nebulous, and typically employed by courts to protect against arbitrary state action that shocks

the conscious.” Markadonatos v. Vill. of Woodridge, 739 F.3d 984, 988 (7th Cir. 2014), opinion

vacated on other grounds, 760 F.3d 545 (7th Cir. 2014). Allen-Noll does not identify what type of

due process claim she is bringing, but because she generally alleges that defendants deprived her

of liberty and property, I will assume that she intends to bring a procedural due process claim.4




        4
            Even if Allen-Noll intended to bring a substantive due process claim, she may not do so. “The
Supreme Court has repeatedly cautioned against expanding the contours of substantive due process.”
Catinella v. County of Cook, Ill., 881 F.3d 514, 518 (7th Cir. 2018) (citing County of Sacramento v. Lewis, 523
U.S. 833, 842 (1998)). “Substantive due process claims can address harmful, arbitrary acts by public
officials[,] [b]ut such claims must meet a high standard, even when the alleged conduct was abhorrent, to
avoid constitutionalizing every tort committed by a public employee.” Geinosky v. City of Chi., 675 F.3d
743, 750 (7th Cir. 2012). “[T]he Court has limited the reach of the substantive component of the
due-process guarantee to cases involving abuse of governmental power so arbitrary and oppressive that it
shocks the conscience,” Catinella, 881 F.3d at 519, or interferes with the “fundamental rights of marriage,
reproduction, child-rearing, and bodily integrity,” Viehweg v. City of M ount Olive, 559 F. Appx. 550, 552
(7th Cir. 2014) (citing Sung Park v. Ind. Univ. Sch. of D entistry, 692 F.3d 828, 832 (7 th Cir. 2012)).
Although Allen-Noll’s allegations of harassment are troubling, she has not pleaded facts suggesting a
deprivation that “shocks the conscience” in the sense required in substantive due process cases. Compare
Rochin v. California, 342 U.S. 165, 172 (1952) (forcible stomach pumping to retrieve swallowed evidence
violates substantive due process), with Geinosky, 675 F.3d at 750-51 (explaining that, although issuing 24
bogus parking tickets constituted deliberate and unjustified official harassment, conduct did not violate
substantive due process).

                                                      19
       To state a claim for a procedural due process violation, a plaintiff must allege: (1) a

liberty or property interest protected by the constitution; (2) a deprivation of that liberty or

property interest; and (3) a denial of due process. Forgue v. City of Chicago, 873 F.3d 962, 969

(7th Cir. 2017). Defendants argue that Allen-Noll’s allegations do not suggest that she was

deprived of any liberty or property interest protected by the constitution. Although Allen-Noll

recites various actions taken by Lausch and her colleagues that “defamed” her or deprived one

of her student’s First Amendment rights in discussing her due process claims, she fails to develop

any argument as to how or why these actions impinge her liberty or property. As defendants

correctly point out, mere “defamation by a public official does not violate the Due Process

Clause,” Fritz v. Evers, 907 F.3d 531, 533 (7th Cir. 2018) (citing Paul v. Davis, 424 U.S. 693, 712

(1976)), and Allen-Noll “has no cognizable liberty interest in h[er] reputation,” Mann v. Vogel,

707 F.3d 872, 878 (7th Cir. 2013) (quoting Dupuy v. Samuels, 397 F.3d 493, 503 (7th Cir.

2005)).

       Courts have recognized an actionable liberty interest when a plaintiff has suffered an

injury to her reputation and has been deprived of a previously-held legal right or status

(commonly referred to as the “stigma plus” test), but that type of claim requires both damage

to the plaintiff’s reputation and the inability to find new employment in the plaintiff’s chosen

field because of it. Id.; Schepers v. Comm'r, Ind. Dep't of Corr., 691 F.3d 909, 914 (7th Cir. 2012).

In addition, Allen-Noll’s allegations that MATC failed to follow its own rules or handbook is not

a violation of due process. See Grant v. Trustees of Indiana Univ., 870 F.3d 562, 571 (7th Cir.

2016) (“We have tirelessly reminded litigants that our determination of whether the




                                                 20
requirements of federal due process were satisfied is different from a determination of whether

there was perfect compliance with an institution’s rules.”).

       In any event, the crux of Allen-Noll’s due process claim is that she lost her job, and she

makes a persuasive argument that she had a protected property interest in her continued

employment at MATC. A public employee may have a property interest in her job if she has a

“legitimate expectation of continued employment,” which often is shown “through contractual

language limiting the [employer]’s discretion to fire” him. Meade v. Moraine Valley Cmty. Coll.,

770 F.3d 680, 686 (7th Cir. 2014); see also Grant, 870 F.3d at 571 (noting public employee who

can only be terminated for good cause has constitutionally protected property interest in

continued employment). Allen-Noll does not discuss the terms of her contract in her briefs, but

she alleges in her amended complaint that Lausch had been told that Allen-Noll could be

terminated only if she was on a PIP and showing no improvement. This fairly allows the

inference that MATC could terminate Allen-Noll only for cause. See Powers v. Richards, 549 F.3d

505, 511 (7th Cir. 2008) (policy or contract language prohibiting employee from being

dismissed without just cause generally suffices to create property interest). Although defendants

say that Allen-Noll was not a tenured employee, I infer from her allegations that there was at

least some limit on MATC’s ability to fire her or to choose not to renew her contract.

       Defendants also contend that Allen-Noll cannot state a due process claim because she

received notice and a hearing concerning the decision not to renew her contract. In particular,

they argue that the PIPs put Allen-Noll on notice and that she had an opportunity to be heard

before the board voted to end her contract. Allen-Noll counters that the PIPs were invalid and

discriminatory and the hearing was biased and flawed. That’s enough to survive dismissal. See



                                               21
Grant, 870 F.3d at 571 (“The cornerstone of due process is notice and the opportunity to be

heard ‘at a meaningful time and in a meaningful manner.’”) (quoting Mathews v. Eldridge, 424

U.S. 319, 333 (1976)). There will come a time when Allen-Noll will have to present evidence

establishing that the defendants denied her meaningful notice and a meaningful

opportunity–assuming that she has a property interest in her employment–but not today. Her

allegations are sufficient at this early stage to state a procedural due process claim.




V. Proper Defendants for Federal Claims

       A. No Individual Liability Under Title VII

       Defendants correctly point out, and Allen-Noll does not dispute, that Title VII authorizes

suits against employers, not employees. U.S. EEOC v. AIC Sec. Investigations, Ltd., 55 F.3d 1276,

1281 (7th Cir. 1995); Harris v. Nevada Corp., 2010 WL 4922515, at *2 (W.D. Wis. Nov. 29,

2010). Moreover, the Court of Appeals for the Seventh Circuit has held repeatedly that a

“supervisor does not, in his individual capacity, fall within Title VII’s definition of employer.”

See Passananti v. Cook Cty., 689 F.3d 655, 677 (7th Cir. 2012); Williams v. Banning, 72 F.3d 552,

555 (7th Cir. 1995). Therefore, Allen-Noll’s Title VII claim against individual defendants

Daniels, Webb, Lausch, and Stoner will be dismissed.




       B. Entity Liability Under § 1981 and § 1983

       In a brief argument, defendants also contend that Allen-Noll cannot state a claim against

MATC or its board of directors under either § 1981 or § 1983 because she does not allege that

the violation of these statutes resulted from a college policy, custom, or practice as required



                                                22
under Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). However,

Monell involves claims against municipalities and other units of local government. It is not

applicable to claims against state entities like MATC. Id. Therefore, defendants’ motion to

dismiss MATC and its board of directors on this ground is denied.

       However, both sides fail to recognize that only “persons” are subject to suit under § 1983.

Thus, Allen-Noll’s constitutional claims against MATC and its Board must be dismissed. Will

v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (“[N]either a State nor its officials acting

in their official capacities are ‘persons’ under § 1983.”); Fritz, 907 F.3d at 531. In contrast,

because § 1981 does not require that a plaintiff be aggrieved by a “person” acting under the color

of state law, that claim against MATC and the board may stand.




       C. Personal Involvement by Individual Defendants

       Defendants correctly point out that an individual cannot be held liable under § 1981 or

§ 1983 unless he or she personally caused or participated in the alleged violation. Kuhn v.

Goodlow, 678 F.3d 552, 555-56 (7th Cir. 2012) (defendant cannot be held liable under § 1983

unless he was personally involved in alleged conduct); Hildebrandt v. Ill. Dep't of Natural Res., 347

F.3d 1014, 1039 (7th Cir. 2003) (personal involvement requirement applies to §§ 1981 and

1983 claims); Odogba v. Wisconsin Dep't of Justice, 22 F. Supp. 3d 895, 909 (E.D. Wis. 2014).

Therefore, to state a claim under either statute, Allen-Noll must connect the individual

defendants with an alleged violation. Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th Cir.

2013) (“Each defendant is entitled to know what he or she did that is asserted to be wrongful”).




                                                 23
                1. § 1981 and Equal Protection Claims

        Allen-Noll alleges that defendant Lausch personally participated in or at least knowingly

condoned the alleged racial harassment, discrimination, and retaliation that form the basis of

her § 1981 and equal protection claims. However, the amended complaint includes very few

allegations about the other individual defendants. Allen-Noll does not identify any actions

taken by Daniels or Stoner; in fact, she does not even mention these defendants in the body of

her amended complaint. As to Provost Webb, Allen-Noll alleges only that he accepted Lausch’s

recommendation not to renew Allen-Noll’s contract before the matter was taken to the board

for a hearing and vote.

        In her brief, Allen-Noll states that the individual defendants “were strategically positioned

to stop the discrimination which deprived Ms. Allen of her contract, but did not do so.”

However, administrators like Webb, Stoner, and Daniels cannot be found liable for damages on

the basis of respondeat superior or other forms of vicarious liability. Ashcroft v. Iqbal, 556 U.S. 662,

675-77 (2009); T.E. v. Grindle, 599 F.3d 583, 588 (7th Cir. 2010); Collegians for a Constructive

Tomorrow-Madison v. Regents of Univ. of Wisconsin Sys., 820 F. Supp. 2d 932, 948 (W.D. Wis.

2011). A suggestion to the effect that any public employee who knows (or should know)

about a wrong must do something to fix it is not a correct statement of the law. Pursuant

to Monell, public employees are responsible for their own misdeeds but not for anyone else’s.

Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Allen-Noll seems to suggest that Daniels,

Webb, and Stoner knew that she had complained about discrimination, harassment, and

retaliation, but without more, there is no basis to infer that these individuals had any personal




                                                  24
involvement in the alleged wrongdoing.         Accordingly, Allen-Noll’s § 1981 and equal

protection claims against defendants Daniels, Webb, and Stoner will be dismissed.




               2. Due Process Claim

       There are no allegations in the amended complaint linking either Webb or Daniels to the

board’s decision not to renew Allen-Noll’s contract or to the notice and hearing that she was

provided in advance of that decision. On the other hand, because Stoner is identified as the

chair of the board, and the board held the hearing at which Allen-Noll was terminated, I can

infer at this stage that Stoner participated in both the hearing that was the board’s decision not

to renew Allen-Noll’s contract. Further, Allen-Noll’s allegations that Lausch orchestrated the

decision made by the board and manipulated the notice and hearing that Allen-Noll received

are sufficient to state a procedural due process claim against him.




VI. Preemption of State Law Claims

       Defendants contend that Allen-Noll’s state law defamation claim is preempted by the

Workers’ Compensation Act, which Wisconsin has held provides the exclusive remedy for

injuries arising out of her employment, including defamation that occurs at the hands of

supervisors and co-workers before the employee is terminated. Anderson v. Hebert, 2011 WI App

56, ¶ 11, 332 Wis. 2d 432, 439, 798 N.W.2d 275, 278; Wolf v. F & M Banks, 193 Wis. 2d 439,

455, 534 N.W.2d 877, 883 (Ct. App. 1995). In addition, defendants argue that Allen-Noll’s

wrongful discharge and retaliation claims are preempted by the Wisconsin Fair Employment Act.

Bourque v. Wausau Hosp. Ctr., 145 Wis. 2d 589, 596, 427 N.W.2d 433, 436 (Ct. App. 1988)



                                               25
(WFEA precludes all common law causes of action not “separate and distinct from the conduct

prohibited by the WFEA”); see also Thoms v. Berbee Info. Networks, Inc., 2006 WL 1993549, at *2

(E.D. Wis. July 13, 2006) (finding same).

       Defendants’ legal analysis is correct on both counts. Although Allen-Noll had two

opportunities to address these arguments–once in response to defendants’ motion to dismiss her

initial complaint and again in response to their renewed motion to dismiss her amended

complaint–she has failed to do so. This waives her arguments in opposition to preemption. See

Alioto v. Town of Lisbon, 651 F.3d 715, 719 n. 1, 721 (7th Cir. 2011) (forfeiture occurs where the

“litigant effectively abandons the litigation by not responding to alleged deficiencies in a motion

to dismiss”); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond

to an argument [in a motion to dismiss]-as the [plaintiffs] have done here-results in waiver.”).

Accordingly, Allen-Noll’s state law claims will be dismissed.




VIII. Conclusion

       By way of recapitulation, I am granting defendants’ motion to dismiss all of the claims

against defendants Webb and Daniels because they cannot be sued under Title VII and Allen-

Noll has failed to allege that they were personally involved in any alleged wrongdoing.

       Also, I am granting defendants’ motion to dismiss Allen-Noll’s Title VII claim against

Lausch and Stoner; her equal protection claims against MATC, the board, and Stoner; her due

process claims against MATC and the board; and all of her state law tort claims.

       I am denying defendants’ motion to dismiss Allen-Noll’s Title VII claim against MATC

and the board; her § 1981 claims against MATC, the board, and Lausch; her equal protection

claim against Lausch; and her due process claims against Stoner and Lausch.

                                                26
                                         ORDER

      IT IS ORDERED that the motion to dismiss, dkt. 16, filed by defendants Madison Area

Technical College, Board of Madison Area Technical College, Mark Lausch, Jack Daniels,

Terrance Webb, and Carolyn Stoner is GRANTED in part and DENIED in part:

      (1)    Plaintiff’s Title VII claims against defendants Lausch, Webb, Daniels, and
             Stoner are DISMISSED.

      (2)    Plaintiff’s § 1981 claims against defendants Webb, Daniels, and Stoner
             are DISMISSED.

      (3)    Plaintiff’s equal protection claims against defendants MATC, Board of
             MATC, Webb, Daniels, and Stoner are DISMISSED.

      (4)    Plaintiff’s due process claims against defendants MATC, Board of MATC,
             Webb, and Daniels are DISMISSED.

      (5)    Plaintiff’s state law defamation, breach of contract, and wrongful
             discharge claims are DISMISSED as to all defendants.

      (6)    Daniels and Webb are DISMISSED as defendants in this case.

      (7)    Defendants’ motion is DENIED in all other respects.


      Entered this 28th day of December, 2018.

                                          BY THE COURT:

                                          /s/
                                          ______________________
                                          STEPHEN L. CROCKER
                                          Magistrate Judge




                                             27
